Citation Nr: 1237140	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE or lupus), to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for seizure disorder, to include as due to lupus.

3.  Entitlement to service connection for sleep disorder, to include sleep apnea and as due to lupus.

4.  Entitlement to service connection for loss of balance and loss of hand and eye coordination including fine finger movements, to include as due to lupus.

5.  Entitlement to service connection for mood disorder (claimed as personality change), to include as due to lupus.

6.  Entitlement to service connection for amnestic disorder (claimed as short-term memory loss and the loss of ability to concentrate), to include as due to lupus.  

7.  Entitlement to service connection for fatigue, to include as due to lupus.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an April 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board in Washington, DC.  In an October 2012 informal hearing presentation, the Veteran's representative noted the Veteran's request to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2011).    

The issues of service connection for lupus (as due to herbicide exposure and as secondary to service-connected PTSD), and service connection for seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder (all to include as due to lupus) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issues of service connection for fatigue, depression, and anxiety has been obtained.

2.  The Veteran did not sustain an injury, disease, or event manifesting in a fatigue disorder during active service.

3.  Symptoms of fatigue were not chronic in service.

4.  Symptoms of fatigue have not been continuous since separation from service.

5.  The Veteran does not have a current diagnosed disability manifesting fatigue.

6.  The Veteran did not sustain an injury, disease, or event manifesting in a depression disorder during active service.

7.  Symptoms of depression were not chronic in service.

8.  Symptoms of depression have not been continuous since separation from service.

9.  The Veteran does not have a current diagnosed depression disability.

10.  The Veteran did not sustain an injury, disease, or event manifesting in an anxiety disorder during active service.

11.  Symptoms of anxiety were not chronic in service.

12.  Symptoms of anxiety have not been continuous since separation from service.

13.  The Veteran does not have a current diagnosed anxiety disability, other than PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to include as due to lupus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14, 4.125 (2011). 

3.  The criteria for service connection for anxiety have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14, 4.125, 4.130 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2008 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claims for fatigue, depression, and anxiety, the evidence of record includes the Veteran's service treatment records, private treatment records, August 2009 lay statement (also referred to as a buddy statement), and September 2010 VA psychiatric examination report.   The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative with regard to the service connection claims for depression and anxiety.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Although an examination or an opinion was not obtained in connection with the service connection claim for fatigue, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the competent evidence of record does not show a current diagnosed fatigue disability or continuous symptoms of fatigue.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal that are addressed on the merits in this decision.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has held that "Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Fatigue

In a February 2008 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection, in pertinent part, for fatigue.  The Veteran's representative asserted, in an October 2012 informal hearing presentation, that the Veteran seeks entitlement to service connection for lupus and all secondary disorders, to include fatigue.

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in a fatigue disorder during active service and the Veteran did not experience chronic symptoms of fatigue in service.  Review of the service treatment records and February 1968 in-service examination report are silent as to any complaints, treatment, or diagnosis for fatigue.  At the time of separation from service in April 1970, no pertinent abnormalities were noted after the clinical evaluation at the April 1970 separation examination report.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of fatigue have not been continuous since separation from service in April 1970.  Following separation from service in April 1970, the evidence of record shows no complaints, diagnosis, or treatment for fatigue until 2007.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 37 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The first, and only, post-service assessment of fatigue symptoms was in an October 2007 private treatment record.  Upon a neurologic review of symptoms, the private physician noted the Veteran has had easy fatigability, excessive fatigue, and fell asleep in the waiting room.  The evidence of record also does not show the Veteran even alleges he has experienced a continuity of symptomatology for fatigue after separation from service. 

Furthermore, the Board finds the Veteran does not have a current diagnosed disability manifesting in fatigue.  The evidence of record after separation from service does not indicate a diagnosis for a fatigue disability.  As noted above, the only post-service notation regarding fatigue, after review of both lay and medical evidence, was that the Veteran complained of easy fatigability and excessive fatigue, as noted in the October 2007 private treatment record.  The Veteran was informed in the March 2008 VCAA letter that he must have evidence of a current disability for his service connection claim on appeal.  He has not presented any competent and probative evidence, nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of a diagnosed fatigue disability at any time since he filed the claim on appeal, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no diagnosed disability of fatigue at any time during the claim; therefore, the holding in McClain is inapplicable. 

Service connection may also be granted on a secondary basis, which requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Although the claim of service connection for lupus is remanded for additional development, as discussed below, the weight of the evidence of record shows that a current diagnosed fatigue disability does not exist.  The issue of service connection for fatigue is not inextricably intertwined with the remanded issue of service connection for lupus, as any finding that the symptom of fatigue (not separately diagnosed) is related to lupus, will be the issue of service connection and, if applicable, rating for, lupus.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. §4.88b, Diagnostic Code 6350 (2011) (including rating based on severe impairment of health of frequency of exacerbations). Thus, the claim of service connection for fatigue, to include claimed as due to lupus, warrants no further consideration in this regard. 

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against the claim for service connection for fatigue, to include as due to lupus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for Depression and Anxiety 

In the February 2008 Application for Compensation and/or Pension Benefits, the Veteran also requested service connection for depression and anxiety.  The Veteran's representative further noted in the October 2012 informal hearing presentation that the Veteran has been granted service connection for PTSD and, therefore, has no arguments to present regarding depression and anxiety, and that the Veteran requests service connection for these disorders.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in depression or anxiety disorders during active service and the Veteran did not experience chronic symptoms of depression or anxiety in service.  Review of the service treatment records and February 1968 in-service examination report are silent as to any complaints, treatment, or diagnosis for depression or anxiety.  At the time of separation from service in April 1970, psychiatric abnormalities were not noted after clinical evaluation at the April 1970 separation examination report, and the Veteran reiterated on an April 1970 report of medical history as to not having or ever having had depression or excessive worry.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of depression or anxiety have not been continuous since separation from service in April 1970.  Following separation from service in April 1970, the evidence of record shows no complaints, diagnosis, or treatment for depression and anxiety until 2007.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 37 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson, 12 Vet. App. at 453.    

The first post-service assessment of anxiety was in a February 2007 private treatment record, in which the physician noted the Veteran appears to be anxious.  At an August 2007 private treatment session, the physician noted possible findings of depression/anxiety, and then in a June 2008 private treatment record, the Veteran's list of diagnoses included depression.  

Pursuant to a VA psychiatric examination in September 2010, the Veteran reported symptoms of sudden rage which started around 2008, weird dreams that started in 2009, easily startled, hypervigilance, and detachment.  Following a review of the claims file and completing the mental status evaluation, the VA examiner in September 2010 documented the presence of moderate depression and moderate anxiety among the Veteran's psychiatric symptomatology and listed PTSD and personality change (due to systemic lupus erythematosus) as the Axis I diagnoses.  

The Board further notes that in an August 2009 lay (buddy) statement, R. K. reported onset of the Veteran's emotional issues as during the past four to five years, which approximately dates back to 2004 to 2005.  The evidence of record also does not show the Veteran alleges he has experienced a continuity of symptomatology for depression or anxiety after separation from service. 

Furthermore, the Board finds the weight of the evidence does not indicate the Veteran has current diagnosed depression and anxiety disabilities, other than PTSD.  The evidence of record after separation from service does not indicate a diagnosis for depression or anxiety disabilities in accordance with VA regulations, which provide that the diagnosis of a mental disorder should conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV) or be supported by the findings on the examination report.  See 38 C.F.R. § 4.125(a) (2011).  The February 2007 private treatment record noted the Veteran appears to be anxious and a June 2008 private treatment record listed a diagnosis of depression; however, the September 2010 VA examiner reviewed the entire claims file, to include the Veteran's post-service treatment records, elicited a history from the Veteran, and documented the completion of a thorough mental status examination, and concluded that separate and distinct disabilities of depression and anxiety were not found among the list of Axis I diagnoses pursuant to the DSM-IV criteria.  

The symptoms of anxiety and depression are already part of the service-connected PTSD and is recognized and rated as a symptom of PTSD.  The DSM-IV categorizes PTSD as an anxiety disorder.  The RO granted service connection for PTSD in a November 2010 rating decision and assigned a 30 percent disability rating, which criteria specifically includes symptoms of depressed mood and anxiety.  The evidence the RO relied on for rating included symptoms of panic attacks, moderate depression, and moderate anxiety, and such symptoms were considered in the assignment of GAF score, which was also considered in the assignment of rating for PTSD. 

The severity of PTSD, which is an anxiety disorder by definition, is rated under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130, which provides that all service-connected psychiatric disabilities and symptoms, including anxiety and depression, are to be rated together.  Thus, the Veteran would not be entitled to separate and additional ratings for symptoms of depression and anxiety as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Veteran was informed in the March 2008 VCAA letter that he must have evidence of a current disability for his claims on appeal.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  Because there is no competent medical evidence of diagnosed disabilities of depression or anxiety at any time during the claims on appeal, service connection for the symptoms of anxiety and depression cannot be granted.  See Brammer, 3 Vet. App. at 225.  

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is 
against the claims for service connection for depression and anxiety, and these claims must be denied.  Because the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for fatigue is denied.

Service connection for depression is denied.

Service connection for anxiety is denied.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for lupus, seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the claim for service connection for lupus, the Veteran contends, in pertinent part, that this disorder is secondary to service-connected PTSD.  Again, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b).

In this case, the evidence of record shows that the Veteran has been diagnosed with systemic lupus erythematosus (SLE or lupus) in August 2005; service connection has been established for PTSD in a November 2010 rating decision; and Dr. P. N. reported in a September 2008 private medical statement that he has treated the Veteran since October 2004 and, even though he could not say PTSD was the direct cause of the Veteran's diagnoses that include SLE, he could comfortably say the stress from PTSD could have easily brought out SLE in the Veteran.  As a result, this case presents a medical question that cannot be answered by the Board and should be addressed by an appropriately qualified medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  Specifically, this question concerns whether the currently diagnosed lupus disability was either proximately caused by or aggravated by the service-connected PTSD.  

With regard to the claims for service connection for seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder, the Veteran contends these disorders are due to lupus.  Review of the record shows the Veteran has the following current diagnosed disabilities: focal seizure disorder (September 2007 private treatment record), sleep apnea (October 2007 and June 2008 private treatment record), mild carpal tunnel syndrome and impaired visual acuity (July 2008 private treatment records), mood disorder and personality change (October 2008 private medical statement and September 2010 VA examination report), and amnestic disorder (October 2008 private medical statement).  Because the Board has remanded the inextricably intertwined issue of service connection for lupus, these remaining issues on appeal, claimed as due to lupus, will also be remanded for further development.

Accordingly, the issues of service connection for lupus, seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder are REMANDED for the following actions:
	
1.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of the current lupus disability and to identify any residuals of lupus.  All efforts made to schedule the examination should be documented and incorporated into the claims file.  The relevant documents in the claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner is requested to offer the following opinions: 

a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed lupus disability had its onset in service or is in any way related to the Veteran's active service?  

b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed lupus is caused by service-connected PTSD?  

c) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed lupus disability is aggravated (permanently worsened in severity) by service-connected PTSD?  If so, the examiner should identify the baseline level of severity of lupus prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

d) Are any of the following disorders caused by or permanently worsened in severity by lupus?: seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder.

If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  Thereafter, the issues of service connection for lupus (to include as secondary to service-connected PTSD), and service connection for seizure disorder, sleep disorder, loss of balance of hand and eye coordination, mood disorder, and amnestic disorder (all to include as due to lupus) should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


